Citation Nr: 1739818	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  09-31 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder (PTSD) due to military sexual trauma.

2.  Entitlement to a total disability rating for compensation purposes based upon individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to May 1985 and from August 1985 to September 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran cancelled a January 2013 Board hearing.  The Board most recently remanded the appeals to the RO in November 2016 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals for service connection for a psychiatric disorder, and for a TDIU.  

On the matter of service connection for a psychiatric disorder, the Veteran claims in part that her psychiatric disorder is due to her service-connected status post total hysterectomy.  Persistent depressive disorder was diagnosed on psychiatric examination in July 2015.  As she has a service-connected hysterectomy disability and is claiming psychiatric disorder due to it, a VA examination is required, as indicated below, pursuant to 38 C.F.R. § 3.159 (2016).  See McLendon v. Nicholson, 20 Vet. App. 279 (2006).  The Board regrets that this was not done earlier.  

Concerning the matter of entitlement to a TDIU, there is some evidence of unemployability due to a psychiatric disorder, as reflected by a May 2007 report from a private health care provider, and so the issue of entitlement to TDIU is inextricably intertwined with the issue of service connection for a psychiatric disorder.  As such, appellate action on the issue of entitlement to TDIU will be deferred pending completion of the action ordered below.  

As the issues on appeal are being remanded, any additional relevant treatment records should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional relevant treatment records.  

2.  After completion of the action in paragraph 1, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of her diagnosed persistent depressive disorder.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination. 

Based on the examination and review of the record, the examiner should address the following:  

(a) Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's current psychiatric disorder, including diagnosed persistent depressive disorder, is caused by the Veteran's service-connected post total vaginal hysterectomy disability?

(b) Is it at least as likely as not that the Veteran's current psychiatric disorder, including diagnosed persistent depressive disorder, is aggravated by the Veteran's service-connected post total vaginal hysterectomy disability?

If aggravation is found, the examiner should quantify the degree of aggravation, if possible.

The examiner should answer questions (a) and (b) separately, to help ensure that each is fully, clearly, and adequately answered, and should furnish detailed reasons for each opinion, specifically discussing the relevant evidence and medical principles, to the extent appropriate.  A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




